Citation Nr: 1120087	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a skin disorder, right arm.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran filed his claim for entitlement to service connection for PTSD, hearing loss, tinnitus, vertigo, a skin disorder of the right arm, a headache disorder, and hepatitis C in October 2007.

By rating action in September 2008 service connection was granted for an anxiety disorder and a 30 percent evaluation was assigned.  In addition, service connection was denied for PTSD, hearing loss, tinnitus, vertigo, a skin disorder of the right arm, a headache disorder, and hepatitis C.

By rating action in April 2009 service connection was granted for PTSD and it was included in the previously assigned 30 percent evaluation for an anxiety disorder.

The Veteran perfected his appeal as to the above issues. 

Subsequently, by rating action in April 2010 service connection was granted for a bilateral hearing loss, and for tinnitus.  As these grants are considered to be full grants of these issues they are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect no evidence of vertigo, a headaches disorder, or hepatitis C in service, or upon service separation in September 1967.  

2.  Private medical records reveal a history of intermittent problems of dizziness beginning in approximately 1986.  

3. The probative and persuasive evidence of record does not relate the Veteran's vertigo condition to his military service.

4.  The Veteran has not been diagnosed with a headache disorder or with hepatitis 

5.  The Veteran's service treatment records reflect no evidence of skin abnormalities in service, or a diagnosed skin disorder on service separation in September 1967.  

6.  A 1 cm. irregular red area on the right forearm was noted in a June 2009 VAMC clinical record.   

7.  The probative and persuasive evidence of record does not relate the Veteran's right arm skin condition to his military service.

8.  Throughout the appeal period, the Veteran's PTSD and anxiety disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  His symptoms include occasional nightmares, sleep disturbances, intrusive memories of Vietnam, depression and some complaints of social aversion with hyperactive startle response to loud noises.  The Veteran has worked for approximately 37 years at the same job; and, has been married for many years to the same person and has raised 4 children.  He has a good relationship with his family and has many other friendly relations.  He currently is employed in his own business.  Global Assessment of Functioning (GAF) scores of 64 to 68 have been assigned by VA examiners during the appeal period.

9.  The Veteran's PTSD with anxiety disorder symptoms do not more nearly approximate occupational and social impairment with reduced reliability and productivity  due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
  

CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Vertigo was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  A headache disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  Hepatitis C was not incurred in active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD and an anxiety disorder is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of service connection for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The letter also informed the appellant to submit medical evidence relating the claimed vertigo, skin disorder, headaches, and hepatitis C to active service and noted other types of evidence the Veteran could submit in support of his claims. The Veteran further was informed of when and where to send the evidence. After consideration of the contents of the letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Additionally notice of the five elements of a service-connection claim was provided in the VCAA notice letters provided to the Veteran in this case, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The evidence does not support granting service connection for vertigo, a skin disorder, headaches, or hepatitis C.  Thus, any failure to provide notice as to the disability rating or effective date for a claim of service connection for vertigo, a skin disorder, headaches, or hepatitis C under the VCAA cannot be considered prejudicial to the Veteran, because these issues are moot. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, with respect to the Veteran's service connection claim for vertigo, a skin disorder, headaches, and hepatitis C, notice as to what is necessary in order to grant service connection was issued in September 2007.  The Board notes that a November 2008 letter from the RO added additional notice for vertigo as secondary to hearing loss and tinnitus.  The claims were readjudicated in April 2009 and April 2010.  With respect to the Veteran's higher initial rating claim for PTSD, the Board points out that September 2007 VCAA notice letter was issued prior to the September 2008 rating decision currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d);  38 C.F.R. § 3.159(c)(4).

The RO provided the Veteran appropriate VA examinations for his PTSD in September 2008 and January 2010.  The September 2008 examiner's report noted that the Veteran continued to be vocationally quite functional and socially adaptable and diagnosed him with symptoms of anxiety disorder, NOS with features of PTSD.   His stressors were considered mild and a GAF of 68 was assigned.  In addition, the January 2010 VA examination included a battery of psychometric tests prior to an interview.  The examiner found that the Veteran was competent and demonstrated a symptomatic picture consistent with mild PTSD.  A GAF of 64 was assigned for PTSD.  These examinations are adequate because they are based on a complete review of the claims folder and pertinent medical history, and appropriate diagnostic tests prior to the examinations.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).).

The Board notes that the VA did not provide the Veteran with VA examinations for the purposes of determining the etiology of his claimed vertigo; skin disorder, right arm; headaches; and hepatitis C disabilities.  Applying the Court's holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that examinations are not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. The standards of McLendon are not met for the disabilities other than PTSD.

The Board acknowledges that the Veteran has a vertigo condition and a current skin condition of the right forearm; however, the evidence does not show that an event, injury, or disease occurred in service.  The evidence of record does not show that the Veteran was treated or diagnosed during or after service with vertigo or a skin condition of the right forearm until a July 2007 Marshfield Clinic emergency room report noted treatment for a dizzinees disorder, 40 years after separation from service; and a VA C&P examination in July 2009 revealed a 1 cm. irregular red area on the right forearm, 42 years after separation from service.  There is no indication that the Veteran's vertigo and skin condition of the right forearm are directly related to the Veteran's service.  Regarding the Veteran's contention that his skin disorder claim is related to herbicide exposure, the record fails to indicate that the Veteran was exposed to herbicides.  In any event chloracne is the only presumptive skin disorder, and he has not been diagnosed with chloracne.  Without first showing exposure to herbicides, the VA examiner would be incapable of connecting the Veteran's skin disorder to the exposure. 

Likewise, the evidence of record does not show that the Veteran was treated or diagnosed during or after service with a headache disorder or with hepatitis C.  He has not been shown to currently have hepatitis C or a headache disorder.  There is no indication that he currently has hepatitis C or a headache disorder.  directly related to service.  

There is otherwise sufficient competent evidence to decide these claims.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.


Factual Background

Service treatment records including an enlistment (August 1965) and separation (September 1967) examination are silent for any complaints, injuries, treatment or diagnosis of any skin, vertigo, headaches, or hepatitis conditions.  

Additionally, there is no medical evidence of any skin, vertigo, headaches, or hepatitis disorders for many years after separation from service.

The Veteran filed his initial claim in October 2007.  

In a February 2008 letter to the Marshfield Clinic Neurological Department, the RO requested any treatment records for vertigo or headaches from June 1974 to the present time.  Likewise in a February 2008 letter (resent in March 2008) to the Aspirus Doctors Clinic, the RO requested any treatment records for hepatitis C from October 1984 to October 1989.

Riverview Hospital records dated in October 1986 reveal the Veteran was hospitalized with chills, fever, and pain.  He was noted to be mildly jaundiced.  The impression was acute abdomen, possible acute diverticulitis; jaundice etiology unknown.  A liver scan was normal. 

A July 2007 Marshfield Clinic-Saint Joseph's Hospital emergency room (ER) report notes the Veteran developed problems with dizziness on July 4, 2007.  He had this problem before and had been prescribed meclizine, but the symptoms had not improved.  The Veteran reported vision problems, but denied headaches.  The diagnosis was vestibular dysfunction.  The examiner noted that the probable explanation of the vision problem was due to the use of meclizine.

A September 2007 Marshfield Clinic Neurological Department report noted that he was being followed up for vertigo like dizzy spells.  Elevated BP readings were noted.   He was started on antivert 3 times daily. An MRI report noted some ischemic changes but he was otherwise alright.  He still complained of dizziness, especially with quick movements.

An October 2007 Marshfield Clinic Neurological Department treatment record noted that the Veteran had reported a history suggestive of vascular headaches 20 years ago.  The sensation was that his head was about to explode and he had nausea and benefited from a dark quiet environment.  His eldest son also appeared to have vascular headaches.  He had undergone a July 2007 CT scan of the head which revealed involutional atrophic changes with microvascular disease.  A September 2007 MRI also revealed no structural disease of note.  The Veteran's imbalance was noted to be secondary to a seemingly resolving vestibular dysfunction.  He had a past history of recurrent problems with tinnitus, hearing loss, and a pattern suggestive of Meniere's disease.

A February 2008 Marshfield Clinic Neurological Department treatment record
noted that the Veteran had been relatively stable regarding his positional vertigo until a flare-up occurred this weekend.  Suddenly with a fast movement of bending over to pick up his shoes he had a sensation that the room was spinning for about 10 seconds.  At that time he had no nausea, tinnitus, pressure, or fullness in either ear, or any hearing loss.  Since that time with quick head movements he has had brief objective 2 to 10 second periods of vertigo.  Examination revealed normal cranial nerve functions; full visual field; and, a benign fundoscopic examination.  He had normal ocular tracking, hearing, and normal eardrums and canals.  The examiner noted that there was no intracranial structural disease.  The problem was related to a documented abnormal vestibular study which could either resolve spontaneously.  

In a September 2008 VA ear examination, the medical records and C-file were reviewed.  The examiner noted a history of dizziness, nausea, and spinning sensation dating back to the 1980s.  The Veteran had undergone CT, MRI, and vestibular testing.  The impression was vestibular dysfunction.  An October 2007 neurology note indicated a history including tinnitus and hearing loss which was suggestive of Meniere's type problem though not diagnosed.  The records reported that the initial manifestations of vertigo were in 1984, 1998, and 2001 episodes of bad dizziness and nausea for which he had been seen by ER.  The etiology was felt to be due to self resolving vestibular dysfunction, non-typable. He has improved since the onset.  He has had no falls, fractures, or loss of work.   The examiner noted no history of trauma to the ear; neoplasm; or, ear pain.  The vertigo, dizziness was not constant, occurring only 1-2 times a year for a minute or less.  There was no history of ear discharge or pruritus.  He had a balance and gait problem with an onset in 1984.  

The examiner noted a history of acute resolved vestibular dysfunction not related to service with an onset in 1984.  The vertigo had no significant effect on occupational or daily activities.  The examiner noted that the Veteran's vertigo was less likely than not related to service because there was no evidence of vertigo observed during the examination.  A vestibular dysfunction was not diagnosed.  In addition while the evidence of record suggested a history of vertigo or dizziness, a review of the medical records and a neurological opinion of record found no evidence of vertigo or dizziness disorder prior to 1984 (or 17 years after service).

Regarding a liver disease/hepatitis; the examiner noted that hepatitis had its onset in October 1986 with acute cholangitis in the ER with a fever of 101, back pain, and jaundice.  The diagnosis at that time was jaundice etiology unknown.  There were cellular enzymes noted but no cholestatis on testing.  On discharge a question of whether the jaundice was alcohol related was noted.  There was a normal liver spleen scan, normal gallbladder ultrasound, and in 2 week there was a normalized liver function.  Normal liver tests were noted from 1988 to the present.

Records reveal the Veteran was a mechanic during service.  There was no history of needle stick when out processing Ft Bliss, although he reported being placed in a medical spot and was required to give other soldiers shots per his recollection.  There is no history of needle stick otherwise; no history of blood donation until post service; no history of high risk practices or tattoo; and, no other history of any blood exposure.  He had a single episode of jaundice in October 1986 with a diagnosis of cholangitis.  There was no history of trauma or neoplasm.  There was a history of alcohol use.  A 12 pack to a case of beer per week was mentioned at the examination.  The examiner noted that there was no history of a chronic liver disease present.  He had a normal liver function and hepatitis screen for hepatitis C in 2007.  A recent liver test required every 3 months while taking methotrexate was apparently normal as he was still taking this medication.  It is noted that there has not been any discrete diagnosis of hepatitis ever.  The examiner noted normal liver and liver function examinations. 

A July 2009 Marshfield Clinic Neurological Department annual check-up report noted the Veteran had a long history of balance problems starting in the mid 1980s with a relative sudden onset of whirling vertigo and nausea.  He has learned over time that if he takes mechlizine right when it starts that, "it will head the whole thing off."  He sometimes goes to the hospital and gets some sort of injection.  On a long term basis if he moves his head too fast he will get dizzy.  An MRI of the head in September 2007 revealed some small foci of increased signal activity and supratentorial white matter thought to be due to ischemia.  There was no mention of acoustic neuroma.  Overall the Veteran was noted to be pretty sound with his balance management.  Examination revealed bilateral external ear canals and drums normal. The drums were translucent and not retracted.  There was no fluid or infection.  The diagnosis was a history of vestibular dysfunction, left ear.  The examiner noted that he could not get the Veteran to relate ringing in his ears to any hearing changes or changes in balance.  The examiner opined that, "I think it is unlikely that he has anything like Meniere's disease.  I think with the vestibular problems he is going to continue to have intermittent problems with dizziness."

A June 2009 VAMC clinical record noted a 1 cm. irregular flat red area on the right forearm.  The Veteran reported that it was occasionally itchy since Vietnam.  There were no new moles, rashes, or lesions noted.

Analysis- skin disorder

In addition to the service connection criteria previously discussed, governing law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, to include chloracne. 38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).  The record reflects that the Veteran served in the Republic of Vietnam therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) (iii).

The Veteran has asserted that he has had a skin condition of the right forearm ever since he returned from Vietnam in 1967, which has continued to manifest through the present time.  As noted above, the Veteran is presumed to have been exposed to herbicides in service.  However, review of the record reveals that while a July 2009 VAMC clinical notation reveals a 1 cm. irregular red area on the right forearm, there are no treatment records or diagnosis of a skin disorder of record either during service or post service.    

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans'' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994). The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999)

Chloracne is the only skin disorder for which service connection can be granted on a presumptive basis due to herbicide exposure. See 38 C.F.R. § 3.309 (f).   The skin condition on the Veteran's right forearm does not appear to have been treated or to have been diagnosed.  It certainly has not been diagnosed as chloracne.  Accordingly, service connection for a skin disorder on a presumptive basis is not warranted.

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records, and entrance and separation examinations.  These are entirely silent for any complaints, treatments or diagnoses of a skin disorder, right arm during service or during any presumptive period after service.  Likewise the post service treatment records, including all VA as well as private medical records are essentially silent for any complaints, treatment, or diagnoses of a skin condition, right arm until approximately June 2009, or 42 years after the Veteran's discharge from military service.  In view of the lengthy period without treatment, there is no medical evidence of a continuity of symptomatology since service.  This weighs heavily against the claims. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only evidence of record affirmatively showing that a skin disorder of the right arm was related to service is the Veteran's own statements.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a skin disorder of the right arm since service.  His assertions are competent, but not credible.

The Veteran's assertions of a skin disorder of the right arm since his military service are inconsistent with other evidence of record.   Service treatment records are silent for any complaints regarding a skin disorder of the right arm.  The September 1967 separation examination was silent for medical history, or any complaints, injuries, treatment, or diagnosis of a skin disorder.  The record is silent for treatment or complaints for a skin condition of the right arm, until July 2009, approximately 42 years after the Veteran's discharge from military service.  

Analysis-vertigo, a headaches disorder, and hepatitis C

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records, and entrance and separation examinations.  These are entirely silent for any complaints, treatments or diagnoses of vertigo, headaches disorder, or hepatitis during service or during any presumptive period after service.

The Board has reviewed all of the available post service treatment records, including all VA as well as private medical records.  These records are essentially silent for any complaints, treatment, or diagnosis of vertigo until a July 2007 Marshfield Clinic emergency room report notes the Veteran was seen with problems of dizziness.  He reported having such problems for approximately 20 years, or 20 years after the Veteran's discharge from military service.  In view of the lengthy period without treatment, there is no medical evidence of a continuity of symptomatology since service.  This weighs heavily against the claims. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Regarding hepatitis C, October 1986 Riverview Hospital records reveal that the Veteran was hospitalized with chills, fever, and pain.  He was noted to be mildly jaundiced.  The impression was jaundice, etiology unknown.  A liver scan was normal.  In fact the Veteran has never been diagnosed with hepatitis C.  Likewise he has never been diagnosed with a headache disorder.

The current presence of a vestibular dysfunction disability is clearly shown in the record.  Significantly, however, the medical evidence does not tend to link the vestibular dysfunction to service.  For example, private medical records from the Marshfield Clinic from July 2007 to the present show that the Veteran initially reported a 20 year history of intermittent problems of dizziness.  None of the treating physician's reported any connection of the dizziness problem to his period of service.  

The only evidence of record affirmatively showing that vertigo, a headache disorder, and hepatitis C are related to service is the Veteran's own statements.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of vertigo, a headache disorder, and hepatitis C since service.  His assertions are competent, but not credible.

As noted above, service treatment records are negative for any complaints, treatment, or diagnosis of vertigo, a headache disorder, and hepatitis C.  The September 1967 separation examination was silent for medical history, or any complaints, injuries, treatment, or diagnosis of vertigo, a headache disorder, and hepatitis C.  In July 2007 the Veteran indicated that he was having intermittent dizziness for approximately 20 years.  The Veteran's assertions of vertigo, a headache disorder, and hepatitis C beginning in military service are inconsistent with other evidence of record.   Service treatment records are silent for any complaints regarding vertigo, a headache disorder, or hepatitis C.  The record is silent for treatment or complaints for vertigo, until approximately 1986, approximately 20 years after the Veteran's discharge from military service; and a headache disorder, and hepatitis C which have not been shown in the records.  

In addition, regarding hepatitis C this has never apparently been diagnosed.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   


Summary

The Veteran himself may believe that his current vertigo and skin condition of the right arm are related to service; or that he has a headache disorder, or hepatitis C (undiagnosed) which are related to service.   However, the question of etiology involves complex medical issues that he is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When weighing the medical and lay evidence of record, the weight of the evidence is against the claims and the benefits sought on appeal cannot be granted. Therefore, neither direct nor presumptive service connection is warranted for a skin disorder of the right arm, vertigo, a headache disorder, or hepatitis C. The claims are denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection for a skin disorder of the right arm, vertigo, a headache disorder, and hepatitis C.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


II.  Increased Rating- PTSD with anxiety disorder

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As noted in the introduction, the Veteran was granted service connection for an anxiety disorder by rating action in September 2008.  A 30 percent evaluation was assigned as of October 16, 2007.  He was also denied service connection for PTSD.  The Veteran appealed the 30 percent evaluation as well as denial of service connection for PTSD.  An April 2009 rating action granted service connection for PTSD and included it in the previously assigned 30 percent evaluation which is recharacterized as an acquired psychiatric condition to include PTSD and an anxiety disorder.

The Veteran perfected his appeal to these rating decisions that granted service connection and assigned an initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Board is reviewing the 30 percent rating applied from October 16, 2007.  As will be explained below, staged ratings are not appropriate because the severity of the Veteran's acquired psychiatric condition stayed consistent throughout this time period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name warrants a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, the Veteran was afforded VA examinations in September 2008, and January 2010 reflecting GAF scores of 68, and 61 respectively.  

The DSM-IV provides for a GAF rating of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  The DSM-IV provides for a GAF rating of 61-70 for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology warrants a continuation of the currently assigned 30 percent rating.

Analysis

In a September 2008 VA examination, the Veteran was initially evaluated for PTSD.  The claims file and medical records were reviewed by the examiner prior to the examination.  A battery of psychometric tests were performed and completed prior to an interview.  The examiner noted that the service medical records were entirely silent as to any mental health issues.  Private treatment records from the Marshfield Medical Clinic are of file.  These are entirely silent as to any mental health problems.  The Veteran has never received outpatient mental health care nor was he taking any psychotropic medications.  He denied familial mental health problems, physical or sexual abuse, or alcohol abuse.  During service he was not wounded, sexually abused, or lost anytime.

He reported several traumatic events which occurred during his service in Vietnam.  Subsequent to service he worked at a box factory for about 6 or 7 years.  Then he became a truck driver for the same company where he continued to work about 30 more years until he retired in 2002.  After a short period of timer he opened and now operates a business selling and installing fireplaces and cabinetry.  He continues to work regularly at that job.  He has been married for 39 years and had 4 children.  He has a good relationship with his family and has many other friendships.  His leisure activities include hunting, fishing, and camping.  He drank about a 12 pack of beer a week and cannot remember the last time he was intoxicated.  He does not use drugs and has never had any legal problems.

The Veteran was neatly dressed and groomed.  He was alert, oriented, and cooperative throughout the interview.  Mood was mildly depressed and affect mildly restricted.  Eye contact was good and his answers to questions were pertinent, without tangentiality or circumstantiality.  Speech was normal in rate and flow, without loose associations.  He indicated that he has become forgetful often forgetting where he has placed a tool, etc.  He indicated that his concentration was generally intact. He denied problems with panic attacks or anxiety generally.  He sometimes became depressed.  He denied suicidal ideations. He had no trouble sleeping but had nightmares about Vietnam about once or twice a month.  They use to be more frequent.  He denied impulse control problems, auditory or visual hallucinations, or delusions.

The examiner noted that the Veteran experienced a number of events in Vietnam which were potentially life threatening to him and which injured or killed others around him.  The examiner noted one of the stressors had been conceded.  The Veteran continued to be vocationally quite functional and socially adaptable, though he manifested symptoms of hyper vigilance, hyper arousal, and some symptoms of avoidance, and re-experiencing his Vietnam memories.

The diagnosis was anxiety disorder, NOS with features of PTSD secondary to combat in Vietnam.  His current stressors were mild and included primarily dealing with symptoms of PTSD. A GAF of 68 was assigned.  

A November 2008 VAMC clinical record notes that the Veteran saw significant action in Vietnam.  He reported recurring nightmares, and waking up recalling many of the events.  This caused disruption in his life with mood swings and agitation.  He became verbally aggressive towards his wife.  He reported a startle response to loud noises.  He isolates himself and when out in public he was vigilant of those around him.  He drank regularly 6 to 8 beers a night to help him relax.  The examiner noted that the Veteran was pleasant and cooperative.  His mood was mildly depressed with a broad affect.  He was oriented in all spheres.  The examiner diagnosed him with PTSD.  A GAF of 58 was assigned.  

In a January 2010 VA examination, the claims file and medical records were reviewed by the examiner prior to the examination.  A battery of psychometric tests were performed and completed prior to an interview.  The Veteran reported continued problems with sleep and ongoing physical reaction to negative dream content.  He reported increased irritability and was more depressed.  He also was increasedly concerned over health problems.  He reported being married for 41 years and had 4 children.  He had a good relationship with his family and had many other friendships. The Veteran retired in 2002 as a truck driver.  He drank about 6-7 drinks a day approximately 2 to 3 times a week to relax.  He did not feel that he had ever been alcohol dependent nor does he engage in any problematic use of alcohol at present.  He has never been treated for alcohol problems.  He does not use drugs and has never had any legal problems.  The Veteran was first diagnosed with mental health issues post service.  He was currently diagnosed with an anxiety disorder and PTSD.  The Veteran has never received outpatient mental health care nor is he taking any psychotropic medications.  He was currently employed in his own fireplace installation business.

The Veteran was casually dressed and groomed.  His hygiene was good.  Eye contact was fair.  His psychomotor activity and gait were within normal limits.  His level of activity was lethargic and fatigued.  He was cooperative throughout the interview.  Mood was mildly depressed and affect was depressed flattened and blunted. Speech was slow.  His thought process demonstrated somewhat slower thinking and a paucity of ideas.  Thought content was absent of signs or symptoms suggesting obsessions, compulsions, delusions, or clear paranoid ideations.  He reported intrusive memories.   He demonstrated a below average degree of general orientation and was not able to report recent news events.  General abstract reasoning tended to be more concrete. Judgment was below average.  He indicated that he has become forgetful often forgetting where he has placed a tool, etc.  He indicated that this concentration was generally intact.  He denied problems with panic attacks or anxiety generally.  He sometimes became depressed.  He denied suicidal ideations.  He had no trouble sleeping but has nightmares about Vietnam about once or twice a month which used to be more frequent.  He denied impulse control problems; auditory or visual hallucinations or delusions.

He generally enjoyed being around other people and feels he can trust them.  At times he feels others watch him more closely.  He denied suicidal or homicidal ideation.  Regarding anxiety and worry; he did not report significant worry to the point off being nervous or shaky.  He denied being afraid to leave the house or to travel.  The diagnoses was PTSD, mild, chronic; depressive disorder, NOS, mild.  A GAF of 64 was assigned for PTSD; and, a GAF of 61 was assigned for a depressive disorder.  The examiner noted that the Veteran was competent.  It was noted that his mental condition appeared to have had some impact on his daily activity.  He demonstrated a symptomatic picture consistent with PTSD, mild.  In addition he demonstrated symptoms consistent with depressive disorder, NOS which were present at a mild level with some dysthymia.  He also appeared to demonstrate some heavier alcohol use although this did not appear to have an impact on his daily function.

Throughout the appeal period the Veteran's PTSD and anxiety disorder have been manifested by occasional nightmares, sleep disturbances, intrusive memories of Vietnam, depression and some complaints of social aversion with hyperactive startle response to loud noises.  The Veteran was noted to have worked for approximately 37 years at the same job.  He has been married for many years to the same person and has raised 4 children.  He has a good relation with his family and has many other friendly relations.  He also remains employed in his own business.  GAF scores were mainly assigned in the "mild" range.

The Veteran has not received any treatment for his mental conditions in the past.  He is not presently being treated for any psychiatric disorder.  Other than for his VA examination reports there appears to be no further medical treatment records available.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology do not meet the rating criteria for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.7.

The Veteran's psychiatric disability mainly includes difficulties with depression and sleep, to include nightmares, intrusive memories. The Veteran also complained of some social aversion, but indicated in his most recent examination that he generally enjoyed being around other people and feels he can trust them, although at times he feels others watch him more closely.  The Veteran appears to have a good relationship with his wife and children.

Examiners also indicate the Veteran exhibited fair to good eye contact, good hygiene, with good attention, memory and overall ability to perform daily living functions himself.  

The Veteran does not have the symptoms ordinarily associated with a greater or "moderate to severe" social and occupational impairment, such as panic attacks; flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; memory or concentration impairment. The Veteran has continued to maintain a good relationship with his family.  Again, although the Veteran retired from his job, he opened and continues to operate his own fireplace installation business.  Most importantly, he does not appear to have total social and occupational impairment.  He does have deficiencies in these areas, but that is contemplated in ratings lower than 50 to 100 percent.

During this time frame the examiners noted his thought processes and speech as coherent, logical and intact.  He denied any current suicidal ideation, delusions or hallucinations.  The Board concludes, even resolving any reasonable doubt in the Veteran's favor, his overall level of disability for this time frame simply does not warrant a rating greater than 30 percent.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with anxiety disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  With regard to psychiatric disabilities specifically, such as PTSD, the rating criteria already considers a wide range of social and industrial indicators and psychiatric symptomatology.  This is discussed in more detail above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD with anxiety disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for his PTSD with anxiety disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  The Veteran worked for 37 years as a truck driver in the same company and ultimately retired.  There is nothing in the record which suggests that the Veteran's PTSD with anxiety disorder has markedly impacted his ability to perform his job.  The Veteran indicated increased irritability but did not report any work-related challenges at his last examination.  Such complaints certainly illustrate some amount of occupational impairment, but the Veteran's 30 percent rating already takes into account some amount of occupational impairment.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.













ORDER

Service connection for a skin disorder of the right arm is denied.

Service connection for vertigo is denied.

Service connection for a headache disorder is denied.

Service connection for hepatitis C is denied. 

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


